Citation Nr: 0844711	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-38 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.

2.  Entitlement to service connection for left knee 
arthritis.

3.  Entitlement to service connection for right knee 
arthritis.

4.  Entitlement to service connection for left leg edema, to 
include as secondary to service-connected coronary artery 
disease and hypertension.

5.  Entitlement to service connection for right leg edema, to 
include as secondary to service-connected coronary artery 
disease and hypertension.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and May 2006 rating decisions of 
the RO that granted entitlement to service connection for 
coronary artery disease, evaluated as 10 percent disabling, 
and denied entitlement to service connection for a bilateral 
knee condition, bilateral lower extremity edema, and PTSD.  
The veteran filed timely appeals of these determinations to 
the Board.  

In September 2008, the veteran testified at a hearing before 
the undersigned Acting Veteran's Law Judge in Washington DC.  
A transcript of these proceedings has been associated with 
the veteran's claims file.

The issue of entitlement to a higher evaluation for service-
connected coronary artery disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Left knee arthritis is not shown to be due to any event 
or incident of the veteran's period of active service.  

2.  Right knee degenerative joint disease status post total 
knee arthroplasty is not shown to be due to any event or 
incident of the veteran's period of active service.  

3.  Chronic venous stasis was not incurred in or aggravated 
by active service and is not related to an in-service disease 
or injury or a service-connected disorder.

4.  The veteran is not shown to have had combat with the 
enemy while serving on active duty.  

5.  A current diagnosis of PTSD due to a verified or 
potentially verifiable stressor during the veteran's active 
service is not shown.  


CONCLUSIONS OF LAW

1.  The veteran's knee disabilities, to include, left knee 
arthritis and right knee degenerative joint disease status 
post total knee arthroplasty, are not due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

2.  Chronic venous stasis was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 and as 
revised by 71 Fed. Reg. 52,744-52,747, 3.317 (2008).

3.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in March and April 2004, January 
2006, and May 2008, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as well as the type of 
evidence VA would assist him in obtaining.  The veteran was 
also informed that he should send to VA evidence in his 
possession that pertains to the claims, and was advised of 
the basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The RO provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The record indicates that portions of the required VCAA 
notification were provided to the veteran after the initial 
adjudication of his claim.  The failure to provide this 
notification in a timely manner has not resulted in any harm 
to the veteran, as his claims were readjudicated in a June 
2008 supplemental statement of the case after he received 
proper notification and an opportunity to respond.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment reports, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
his claims.    

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Bilateral knee disability.

In this case, the medical evidence shows that the veteran has 
been diagnosed with left knee arthritis since approximately 
1999, and right knee degenerative joint disease status post 
total knee arthroplasty in July 2003.  The veteran reports no 
injuries to his knees in service, but he believes that his 
activities in service, to include marches and carrying packs 
and loads led to his current knee conditions.

The veteran's service treatment records do not show any 
complaints or findings of any knee disorder in service, and 
there is also no indication of knee trouble until 
approximately 1999, approximately seven years after service.  

After service, the veteran is noted to have worked as a truck 
driver until approximately 2003 when he retired.  He has been 
diagnosed with morbid obesity, hypertension, diabetes 
mellitus with peripheral neuropathy and diabetic nephropathy, 
chronic renal insufficiency, and coronary artery disease, 
among other conditions.  The veteran's treatment records note 
the veteran's right knee arthroplasty in 2003 and advanced 
tricompartmental arthritis of the left knee.  These treatment 
records do not indicate that the veteran's knee disabilities 
are related to his service.  

In August 2004, the veteran was afforded a general VA 
examination in connection with his claims.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination. The examiner noted the 
veteran's total right knee arthroplasty in July 2003 and 
indicated that the veteran had good postoperative course 
except for some numbness in the right knee.  During the 
examination, the veteran was noted to have no musculoskeletal 
problems other than status post right knee arthroplasty.  An 
x-ray of the bilateral knees indicated moderate degenerative 
joint disease.  The veteran was diagnosed with right knee 
arthroplasty with postoperative residuals, degenerative joint 
disease.  The examiner did not indicate that the veteran's 
knee conditions were the result of his active service.

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  The service treatment records 
do not show any knee injury or disorder in service or within 
one year after service.  The first indications of knee 
arthritis in the record date from approximately 1999.  Here, 
the Board notes that the veteran testified that he began 
having problems with his knees in approximately 2000. The 
Board also notes that the VA examiner, who examined the 
veteran and his claims file in connection with his claim, did 
not indicate that the veteran's knee disabilities were 
related to any event or incident of his military service.  
And the veteran's medical treatment records also do not 
indicate that his knee conditions are related to his service.  

While the veteran may feel that he has a bilateral knee 
disability that is related to his service, as a lay person, 
he is not shown to be competent to render a medical diagnosis 
or opinion as to medical etiology; such matters requiring 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran is 
competent to testify to a continuity of symptomatology since 
service, but medical expertise would be required to link that 
symptomatology to the current conditions.  Id, cf. Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (holding that in some 
cases a veteran's report of a continuity of symptomatology 
can establish a nexus between an in-service disease or injury 
and current disability).  

Accordingly, on this record, the claim of service connection 
for bilateral knee arthritis must be denied.

B.  Bilateral edema of the lower extremities.

Next, the veteran contends that he has bilateral lower 
extremity edema that is caused by his service or his service-
connected hypertension and coronary artery disease.  

In this regard, the Board notes that the veteran's service 
records do not contain complaints of or treatment for lower 
extremity edema.  After service, the veteran has been 
diagnosed with various disabilities, including morbid 
obesity, diabetes mellitus, peripheral neuropathy, coronary 
artery disease, hypertension, and renal insufficiency, among 
other conditions.  The veteran has also been noted to have 
chronic edema since approximately 1997.

In order to determine whether the veteran has bilateral lower 
extremity edema that is related to his service or a service-
connected disability, the veteran has been afforded several 
VA examinations.  

The first of these examinations was conducted in February 
2006.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  The 
veteran was noted to have pain in his feet and legs upon 
standing for only a few minutes.  There was history of 
chronic edema since 1997 and blistering and fissuring of the 
skin of the lower legs since 2005.  The veteran was noted to 
have diabetic peripheral neuropathy with numbness of the 
feet.  He was also noted to be morbidly obese and wheelchair 
bound due to the pain in his lower extremities upon standing 
or walking for just a few minutes.  The examiner indicated 
that the pain was more related to the veteran's morbid 
obesity.  The veteran was not indicated to have varicose 
veins, but was found to have venous insufficiency of the deep 
vein system.  After examination, the veteran was found to 
have massive chronic edema of both lower legs diagnosed as 
massive stasis edema secondary to morbid obesity, prolonged 
sitting with dependent legs, peripheral venous insufficiency 
and diabetic neuropathy of the lower extremities.  The 
examiner found that the veteran's lower leg edema with venous 
insufficiency and stasis dermatitis was less likely than not 
related to coronary artery disease associated with 
hypertension.  

The veteran was again examined by VA in April 2006.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The veteran was 
noted to be wheelchair bound and was indicated to weigh 403 
pounds.  The veteran's medical history was extensively 
reviewed for the record.  The veteran was examined, and after 
examination he was diagnosed with, among other things, 
atherosclerotic vascular disease of both lower extremities, 
related to his diabetes mellitus, hyperlipidemia with 
hypertriglyceridemai, and hypertension as part of the 
metabolic syndrome that had been longstanding for many years 
with his obesity, strong family history of diabetes mellitus 
and his ongoing hypertension.  The examiner then stated that, 
in his opinion, the veteran's atherosclerotic disease in the 
lower extremities is more likely than not related to his 
service-connected hypertension and atherosclerotic coronary 
artery disease.  

Finally, the veteran was again examined by VA in March 2007 
in connection with his claim.  The examiner indicated that 
the veteran's claims file had been reviewed in detail in 
connection with the examination.   The veteran was noted to 
have chronic venous stasis with dependent edema which 
improves after elevation.  The veteran was also noted to have 
a prior history of venous stasis ulcerations treated with 
medicated compression wrappings.  The examiner indicated that 
the veteran had an arterial plethysmogram which showed normal 
ABI bilaterally.  The examiner indicated that the examination 
was of dependent rubor and edema of pitting, dependent 
quality, with venous stasis coloration changes of the lower 
extremities, and palpable pulses at the dorsalis pedis 
position, once edema was pressed out with manual pressure.  
The examiner found that there were no features of arterial 
vascular insufficiency noted - no shiny atrophic skin, or 
loss of hair, or coldness/pallor with elevation, or ischemic 
changes.  The veteran was also indicated to have normal 
arterial flow with no significant obstruction as found by a 
May 2006 cardiology arterial plethysmogram.  After 
examination, the veteran was diagnosed with chronic venous 
stasis.  The examiner indicated that no peripheral arterial 
vascular disease was found.  And, as there was no peripheral 
arterial vascular disease found, the examiner stated that 
there could be no opinion regarding whether such disease was 
due to the veteran's hypertension or coronary artery disease.  
The examiner also opined that it was also not likely that the 
venous stasis was due to either hypertension or coronary 
artery disease.  Rather, the examiner found that body habitus 
and primary venous vascular insufficiency was the cause of 
the veteran's venous stasis. 

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  The veteran's service treatment 
records do not indicate complaints of or treatment for lower 
extremity edema in service, and post-service medical records 
do not indicate edema until approximately 1997.  In addition, 
two of three VA examiners that examined the veteran and his 
claims file found that the veteran's condition was not likely 
related to his service-connected hypertension and coronary 
artery disease.   

Here, the Board notes that the April 2006 VA examination 
diagnosed the veteran with atherosclerotic disease in the 
lower extremities and found that it was more likely than not 
related to his service-connected hypertension and 
atherosclerotic coronary artery disease.  As the March 2007 
examiner noted, however, an intervening cardiology arterial 
plethysmogram in May 2006 showed the veteran to have normal 
arterial flow with no significant obstruction.  Based on 
these test results and his examination, the March 2007 VA 
examiner concluded that the veteran did not have any features 
of arterial vascular insufficiency.  The veteran was 
diagnosed with chronic venous stasis.  No peripheral arterial 
vascular disease was found.  In this case, the Board finds 
that the March 2007 VA examination should be afforded the 
most weight.  This examiner had the benefit of reviewing the 
veteran's medical records and claims file in detail, 
including the prior VA examination reports, and also had the 
benefit of the most recent relevant medical tests, 
specifically the May 2006 cardiology arterial plethysmogram 
that showed the veteran to have normal arterial flow with no 
significant obstruction.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Winsett, 
11 Vet. App. at 424-25 (it is not error for the Board to 
value one medical opinion over another, as long as a rational 
basis for doing so is given); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his representative's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value. 

As the most probative medical evidence of record does not 
establish that the veteran's current chronic venous stasis 
began in service or was causally related to service-connected 
hypertension or coronary artery disease, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for edema of the lower 
extremities.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 53-56.  
Therefore, the claim is denied.

C.  PTSD.

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the veteran reported to VA that he served in 
Iraq as part of Operation Desert Shield.  He indicated that 
he drove a military supply truck supporting the 1st Cavalry 
Division.  As part of his stressor statement, he also 
indicated that he saw many dead and wounded, and also saw 
Iraqi prisoners during the conflict.  In testimony before the 
Board, the veteran  indicated that his convoy was hit on one 
occasion by small weapons fire, and that they needed to 
dismount and dig in.  The veteran indicated that this took 
place sometime in the fall, but did not specify the year.  
The veteran stated that there was no damage and no one was 
hurt in the attack.  He also indicated that during his time 
in Iraq he did see Iraqi prisoners, but denied seeing any 
dead bodies.  The veteran did not provide any details 
regarding his stressful events and was unable to state 
specifically where he was stationed.  

The veteran indicated that he was not undergoing any 
treatment for a mental disability and was not taking any 
medication related to any psychiatric disorder.  The Board 
notes that the veteran's treatment records indicate a 
possible diagnosis of PTSD, but no treatment for such 
disability.  In addition, a general VA examination dated in 
August 2004 found that the veteran's psychiatric condition 
was unremarkable.  

Here, the Board notes that without a current diagnosis, a 
claim of service connection cannot be sustained.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In addition, the Board finds that there is no supporting 
evidence in the record confirming combat activity or the 
veteran's in-service stressors.  Here, the Board notes that 
the veteran's service records do not document any medals or 
decorations consistent with any combat-related events or that 
he participated in any stressful episodes.  And the veteran 
has not provided any details that may be used in verifying 
such events.  In addition, the veteran's service medical 
records do not show findings or treatment that tend to 
support the veteran's stressors.

In light of the foregoing, the Board must deny the veteran's 
claim.  First, the medical evidence contained in the 
veteran's claims file is not conclusive that the veteran has 
PTSD.  And even if the veteran has this condition, the 
evidence contained in the veteran's claims file does serve to 
corroborate the claimed in-service stressors.  There is no 
evidence in the veteran's service records or any evidence 
contained elsewhere in the veteran's claims file to verify 
that the veteran's convoy was attacked or that he saw wounded 
persons or Iraqi prisoners, and the veteran himself, in 
testimony before the Board, indicated that he did not see 
dead bodies during his time in Iraq and indicated that there 
was no damage and no casualties during the attack on his 
convoy. 

In sum, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  This has not been accomplished in 
this case.  Without such evidence that the claimed in-service 
stressor occurred, service connection for PTSD must be 
denied.  


ORDER

1.  Service connection for bilateral knee arthritis, to 
include status post right knee arthroplasty and advanced 
tricompartmental arthritis of the left knee, is denied.

2.  Service connection for lower extremity edema, 
specifically chronic venous stasis, is denied.

3.  Service connection for PTSD is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to a higher 
evaluation for his service-connected coronary artery disease 
must be remanded for further action.

In his September 2008 testimony before the Board, the veteran 
set forth arguments indicating that his service-connected 
coronary artery disease may have worsened since the time of 
his most recent VA examination in March 2007.  Specifically, 
the veteran indicated that he had been told that he had 
blockage in his heart in 2007.  The veteran indicated that 
his physicians wanted to put in stents but were treating the 
condition with medication at this time. He also indicated 
that his symptoms included lack of energy, dizziness, 
inability to ambulate without his wheelchair, and inability 
to stand for more than a few minutes.

Because the veteran has testified that his heart condition 
may have worsened, the Board concludes that this issue must 
be remanded for the veteran to undergo contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In addition, the veteran's representative testified that the 
veteran had not had a proper MET (metabolic equivalent) 
calculation in quite some time, and notes this is required to 
evaluate the veteran's claim under Diagnostic Code 7005.  
Here, the Board notes that the last time that the veteran had 
a treadmill exercise test was in 2001.  During his last VA 
examination in March 2007, the veteran was unable to do an 
exercise stress test due to his obesity and dependent edema.  
In addition, no new echocardiogram was performed, but the 
examiner incorporated the results of prior echocardiograms.  
While the examiner did estimate the veteran exercise 
tolerance as corresponding to 7 METS, based on an ability to 
walk from the valet parking lot to the clinic, a distance of 
two blocks, the Board notes that the veteran testified that 
he was essentially wheelchair bound at this time and limited 
to standing for only a few minutes.  

Based on the foregoing, the veteran should be afforded an 
additional VA examination in connection with his claim.  
Pursuant to the VCAA, such an examination is warranted to 
adjudicate the veteran's claims.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4), 3.307, 3.309.

Here, the Board notes that, when the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for rating, and a laboratory determination of METs 
by exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should also be afforded an 
opportunity to submit any additional medical records relevant 
to his claim.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran and request that he 
identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him since service 
for his coronary artery disease.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant to 
the above-requested development, the RO 
should schedule the veteran for an 
appropriate VA examination in order to 
determine the extent and severity of his 
service-connected coronary artery disease.  
The claims folder must be made available 
to each examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All necessary special 
studies or tests should be accomplished.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

The examiner should specifically comment on 
whether (i) a workload of greater than 7 METs 
but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or whether continuous medication is 
required, (ii) a workload of greater than 5 
METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or whether there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, 
(iii) the condition resulted in more than one 
episode of acute congestive heart failure in 
the past year, or whether a workload of 
greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or whether there is 
left  ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, or 
(iv) the condition has resulted in chronic 
congestive heart failure, or whether a 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or whether there is left ventricular 
dysfunction with an ejection fraction of less 
than 30 percent.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, 
estimation by a medical examiner of the level 
of activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope must be included.

3.  After completion of the foregoing, the 
RO should again review the claim.  If any 
determination remains adverse, the veteran 
and his representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


